UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7804


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JUSTIN COLEMAN,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T.S. Ellis, III, Senior District Judge. (1:11-cr-00283-TSE-1)


Submitted: July 14, 2021                                          Decided: July 27, 2021


Before MOTZ and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Justin Coleman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Justin M. Coleman appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have reviewed the record

and find no reversible error. Accordingly, we deny Coleman’s motions to appoint counsel

and for emergency consideration, and we affirm for the reasons stated by the district court.

United States v. Coleman, No. 1:11-cr-00283-TSE-1 (E.D. Va. Oct. 22, 2020). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               AFFIRMED




                                             2